    4:11-cr-02161-TLW     Date Filed 07/28/20    Entry Number 1205    Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                           FLORENCE DIVISION

United States of America                      Case No. 4:11-cr-02161-TLW-1

       v.
                                                             Order
Kyle Morrell Briggs



      This matter is before the Court on Defendant’s motion to compel the

Government to file a motion pursuant to Rule 35(b) in his case. ECF No. 1086. In

his motion, he says that after his sentencing, he was approached by the DEA and

provided additional information against others. The Government filed a response in

opposition, stating that he “was adequately rewarded for his cooperation in his case

and is not entitled to an additional Rule 35(b) motion.” ECF No. 1091.

      Rule 35(b) provides that a court may reduce a sentence to reflect substantial

assistance by the defendant upon a motion by the Government. It is settled in the

Fourth Circuit that a court may grant a downward departure in the absence of a

Government motion only if (1) the Government has obligated itself in a plea

agreement to move for a departure; or (2) the Government’s refusal to move for a

departure is based on an unconstitutional motive. See United States v. Wallace, 22

F.3d 84, 87 (4th Cir. 1994) (citing Wade v. United States, 504 U.S. 181, 185–86

(1992)). A defendant seeking relief under the first factor bears the burden of proving

the breach of a plea obligation by a preponderance of the evidence according to normal

contract principles. See United States v. Martin, 25 F.3d 211, 217 (4th Cir. 1994);

United States v. Conner, 930 F.2d 1073, 1076 (4th Cir. 1991). A defendant seeking

                                          1
    4:11-cr-02161-TLW      Date Filed 07/28/20   Entry Number 1205      Page 2 of 2




relief under either factor is not entitled to an evidentiary hearing on the basis of mere

allegations; he must go beyond mere allegations and make a “substantial threshold

showing” that the Government was obligated or that an unconstitutional motive was

involved before an evidentiary hearing and consideration on the merits are

warranted. See United States v. Taylor, No. 97-5002, 1999 WL 30928, at *3 (4th Cir.

Jan. 26, 1999) (requiring a substantial threshold showing on the first factor); Wallace,

22 F.3d at 87 (requiring a substantial threshold showing on the second factor).

      In this case, the Court concludes that there is no appropriate basis to reduce

Defendant’s sentence.    Specifically, the Government has not made a Rule 35(b)

motion and he has not presented evidence that it obligated itself to file such a motion.

Additionally, the Court concludes that he has not made a substantial threshold

showing of an unconstitutional motive as required to obtain relief under Wallace. In

sum, he has provided no basis to compel a reduction of his sentence under Rule 35(b).

Accordingly, his motion to compel, ECF No. 1086, is DENIED.

      IT IS SO ORDERED.

                                         s/ Terry L. Wooten
                                         Terry L. Wooten
                                         Senior United States District Judge

July 28, 2020
Columbia, South Carolina




                                           2
